DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s Remarks on pages 9–12, dated 09/24/2021 are persuasive.  However, Examiner finds Wikipedia’s entry on “Context-Adaptive binary arithmetic coding,” accessed 11/30/2021 intriguing.  Specifically, the website states, “CABAC has multiple probability modes for different contexts.  It first converts all non-binary symbols to binary.  Then, for each bit, the coder selects which probability model to use, then uses information from nearby elements to optimize the probability estimate.  Arithmetic coding is finally applied to compress the data.”  Examiner was unable to find corroborating evidence from other prior art references that the state-of-the-art CABAC coding algorithm initially uses a probability estimate from a context model and then optimizes (modifies) the probability from the context model by using nearby (previously coded) elements (symbols).  For lack of sufficient evidence, Examiner allows Applicant’s claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933. The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL J. HESS
Primary Examiner
Art Unit 2481



/MICHAEL J HESS/Primary Examiner, Art Unit 2481